June 16, 2006

Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

Mr. David F. Farris
Lively, Padfield & Stout
777 Main Street, Suite 1920
Fort Worth, TX 76102
Ms. Constance M. Maher
The Maher Law Firm
3020 Matlock Road, Suite 120
Arlington, TX 76015-2901

RE:   Case Number:  04-0933
      Court of Appeals Number:  02-02-00323-CV
      Trial Court Number:  236-180975-99

Style:      THE CITY OF GRAPEVINE, TEXAS
      v.
      AMY SIPES AND TANA (TREVINO) WADDELL

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Lavake             |
|   |Mr. Thomas A.      |
|   |Wilder             |
|   |Mr. Philip A.      |
|   |Lionberger         |
|   |Ms. Lauren K. Ford |
|   |Mr. Ryan D. Clinton|